United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 2, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60052
                          Summary Calendar


ELIZABETH BERTHA MUTAGWANYA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 885 504
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Elizabeth Bertha Mutagwanya has filed a petition for review

of the Board of Immigration Appeals’ decision (BIA) denying her

the withholding of removal, relief under the Convention Against

Torture (CAT), and voluntary departure.      This court lacks

jurisdiction to review Mutagwanya’s claim that the BIA erred in

denying her request for voluntary departure.      See 8 U.S.C.

§ 1252(a)(2)(B); Eyoum v. INS, 125 F.3d 889, 891 (5th Cir. 1997).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60052
                                -2-

     Mutagwanya argues that the immigration judge (IJ) and the

BIA (which upheld the IJ determination) erred by failing to make

a finding regarding her credibility.    She also argues that they

erred in rejecting her claims based on her failure to provide

corroborating evidence.

     The court conducts a de novo review of the BIA’s legal

rulings but “will defer to the BIA’s interpretation of

immigration regulations if the interpretation is reasonable.”

Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).      Fact

findings are reviewed for substantial evidence.     See id.   The

“substantial evidence” standard requires only that the decision

have some basis in fact in the record.     Renteria-Gonzalez v. INS,

322 F.3d 804, 816 (5th Cir. 2002).    It does not require this

court to agree with the decision.    Id.

     The IJ determined that absent corroborating evidence, he did

not find Mutagwanya’s testimony sufficient to warrant relief.

Section 208.13(a) “plainly indicates that if the trier of fact

either does not believe the applicant or does not know what to

believe, the applicant’s failure to corroborate his testimony can

be fatal to his [] application.”     Sidhu v. INS, 220 F.3d 1085,

1090 (9th Cir. 2000)(cited with approval in Beganovic v.

Ashcroft, 03-60185, 2004 WL 1759252 at *5 (5th Cir. Aug. 5,

2004)(unpublished)).   When it is reasonable to expect that such

evidence exists, an applicant should provide corroborating

evidence relevant to the specifics of his allegations, or he
                            No. 04-60052
                                 -3-

should provide an explanation of why he did not provide such

evidence.   Matter of S-M-J, 21 I. & N. Dec. 722, 725-26 (BIA

1997); see also In re Y-B, 21 I. & N. Dec. 1136, 1139 (BIA

1998)(noting that the weaker the alien’s testimony the greater

the need for corroborating evidence).      However, even assuming

that the IJ erred in rejecting Mutagwanya’s claim based on

insufficient corroboration, substantial evidence supports the

IJ’s determination that Mutagwanya failed to show a clear

probability of persecution upon her return to Uganda.      See Girma

v. INS, 283 F.3d 664, 666-67 (5th Cir. 2002); Renteria-Gonzalez,

322 F.3d at 816..

     Mutagwanya also argues that she should have been granted

relief under the CAT because she testified to “past torture” and

because arbitrary arrests still occur in Uganda.      The standard

for granting relief under the CAT requires an alien to show

“‘that it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.      The

testimony of the applicant, if credible, may be sufficient to

sustain the burden of proof without corroboration.’”      Efe v.

Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002)(quoting 8 C.F.R.

§ 208.16(c)(2)).    Torture is “an extreme form of cruel and

inhuman treatment and does not include lesser forms of cruel,

inhuman or degrading treatment or punishments that do not amount

to torture.”   8 C.F.R. § 208.18(a)(2).     Substantial evidence

supports the IJ’s determination that the incidents related by
                          No. 04-60052
                               -4-

Mutagwanya did not warrant relief under the CAT.   See id.;

Renteria-Gonzalez, 322 F.3d at 816.

     PETITION DENIED.